Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 01, 2017

The Court of Appeals hereby passes the following order:

A17A2124. BMW FINANCIAL SERVICES NA, LLC v. WESTLEY A.
    BAILEY.

      This case began as an action for damages in magistrate court. Following an
adverse ruling in that court, plaintiff BMW Financial Services NA, LLC, appealed to
the state court, which entered summary judgment in favor of defendant Westley A.
Bailey. The plaintiff then appealed directly to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). The plaintiff’s failure to comply with the required
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.